Citation Nr: 1748923	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an earlier effective date for peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling, effective March 19, 2015.  

2. Entitlement to an earlier effective date for peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling, effective March 19, 2015.  

3. Entitlement to an earlier effective date for peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling, effective March 19, 2015.  

4. Entitlement to an earlier effective date for peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling, effective March 19, 2015.  

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1956 to September 1982.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The July 2010 rating decision, in pertinent part, denied entitlement to a TDIU.  The April 2015 rating decision granted service connection for peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; service connection for peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; a separate compensable evaluation for peripheral neuropathy, right lower extremity, evaluated at 10 percent disabling, effective March 19, 2015; and a separate compensable evaluation for peripheral neuropathy, left lower extremity, effective March 19, 2015.   

The Board observes that the Veteran was previously represented by the California Department of Veteran Affairs.  However, in a September 2017 VA Form 21-22a, the Veteran appointed Disabled American Veterans (DAV), as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).

By letter dated September 2017, the Veteran was notified that he was scheduled to testify at an October 17, 2017, Board video-conference hearing, pursuant to his request for such a hearing.  However, the record reflects that the Veteran failed to report to the hearing and did not thereafter request that it be re-scheduled.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets an additional delay, a remand is necessary to ensure that due process is followed and that there is a full record upon which to decide the Veteran's claims that that he is afforded every possible consideration.  38 U.S.C.A. § 5102 (West 2014; 28 C.F.R. § 3.159 (2016).  

An April 2015 rating decision granted service connection for peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; service connection for peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; a separate compensable evaluation for peripheral neuropathy, right lower extremity, evaluated at 10 percent disabling, effective March 19, 2015; and a separate compensable evaluation for peripheral neuropathy, left lower extremity, effective March 19, 2015.   In May 2015, the Veteran submitted a timely Notice of Disagreement (NOD) with regard to the four issues addressed in the April 2015 rating decision.  

The submission of an NOD confers the Board jurisdiction over these matters.  Accordingly, when a Veteran files a timely NOD as to a particular issue or issues, and no Statement of the Case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  To date, the RO has not provided an SOC on this claim.  Thus, a remand is required.   Notably, the Veteran should understand that, after the RO issues an SOC, he must timely file a Substantive Appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the earlier effective date claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claims for an earlier effective date for peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; a separate peripheral neuropathy, right lower extremity, evaluated at 10 percent disabling, effective March 19, 2015; and peripheral neuropathy, left lower extremity, effective March 19, 2015.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC with respect to the issue of an earlier effective date for peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling, effective March 19, 2015; a separate peripheral neuropathy, right lower extremity, evaluated at 10 percent disabling, effective March 19, 2015; and peripheral neuropathy, left lower extremity, effective March 19, 2015. 
 
2. If the benefits sought on appeal with respect to the aforementioned claims are not granted to the Veteran's satisfaction, he or his representative should be provided an appropriate period of time for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of this issue.  If a timely Substantive Appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to the current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue of entitlement to a TDIU should be readjudicated by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



